19-1714
     Jia-Tao v. Wilkinson
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A206 429 050

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            SUSAN L. CARNEY,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   WENG JIA-TAO,
14            Petitioner,
15
16                      v.                                           19-1714
17                                                                   NAC
18   ROBERT M. WILKINSON, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20             Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                     John Son Yong, Esq.
24                                       New York, NY.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
27                                       General; Anthony C. Payne, Assistant
28                                       Director; Joseph D. Hardy, Trial

     1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney General
     Robert M. Wilkinson is automatically substituted for former Acting Attorney
     General Jeffrey A. Rosen as Respondent.
1                                  Attorney, Office of Immigration
2                                  Litigation, United States
3                                  Department of Justice, Washington,
4                                  DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Weng Jia-Tao, a native and citizen of the

11   People’s Republic of China, seeks review of a May 28, 2019,

12   decision of the BIA affirming a January 10, 2018, decision of

13   an Immigration Judge (“IJ”) denying Jia-Tao’s application for

14   asylum, withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).      In re Weng Jia-Tao, No. A206 429 050

16   (B.I.A. May 28, 2019), aff’g No. A206 429 050 (Immig. Ct. N.Y.C.

17   Jan. 10, 2018).   We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Under the circumstances, we have reviewed both the IJ’s and

20   the BIA’s opinions under the substantial evidence standard.

21   See Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006); see

22   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

23   67, 76 (2d Cir. 2018).        “Considering the totality of the

24   circumstances, and all relevant factors, a trier of fact may

25   base a credibility determination on . . . the consistency

26   between   the   applicant’s    or   witness’s   written   and   oral
 1   statements . . . , the internal consistency of each such

 2   statement, [and] the consistency of such statements with other

 3   evidence   of   record   .    .    .   without   regard   to    whether    an

 4   inconsistency, inaccuracy, or falsehood goes to the heart of

 5   the applicant’s claim.”           8 U.S.C. § 1158(b)(1)(B)(iii).          “We

 6   defer . . . to an IJ’s credibility determination unless, from

 7   the totality of the circumstances, it is plain that no

 8   reasonable fact-finder could make such an adverse credibility

 9   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

10   2008); accord Hong Fei Gao, 891 F.3d at 76.                    Substantial

11   evidence supports the agency’s determination that Jia-Tao was

12   not credible as to his claim that police detained and beat him

13   for practicing Christianity.

14       The    IJ   reasonably        relied   on    Jia-Tao’s     inconsistent

15   statements about how many times he was arrested.               See 8 U.S.C.

16   § 1158(b)(1)(B)(iii).        Jia-Tao’s     statements     throughout      the

17   proceedings varied as to whether he was arrested once or twice.

18   This inconsistency provides substantial evidence for the

19   adverse credibility determination because it relates to the

20   sole allegation of past persecution.             See Xian Tuan Ye v. DHS,

21   446 F.3d 289, 295 (2d Cir. 2006) (holding that “material

22   inconsistency in an aspect of . . . [applicant’s] story that

23   served as an example of the very persecution from which he sought

                                            3
 1   asylum . . . afforded substantial evidence to support the

 2   adverse   credibility    finding”        (internal    quotation     marks

 3   omitted)).     The agency was not required to credit Jia-Tao’s

 4   retractions of the inconsistent statements as they did not

 5   resolve the inconsistency, which was repeated throughout the

 6   proceedings.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

 7   2005) (“A petitioner must do more than offer a plausible

 8   explanation for his inconsistent statements to secure relief;

 9   he must demonstrate that a reasonable fact-finder would be

10   compelled to credit his testimony.” (internal quotation marks

11   omitted)).

12       The adverse credibility determination is bolstered by a

13   second inconsistency: his and his wife’s written statements

14   reflected that they began considering him leaving China before

15   his arrest, but he testified and confirmed that they did not

16   discuss him leaving until after his arrest.           See Likai Gao v.

17   Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a single

18   inconsistency might preclude an alien from showing that an IJ

19   was compelled to find him credible.         Multiple inconsistencies

20   would so preclude even more forcefully.”).                The IJ was

21   justified in rejecting Jia-Tao’s varied explanations for this

22   inconsistency.     See Majidi, 430 F.3d at 80.            The adverse

23   credibility    determination   is       dispositive   because     asylum,

                                         4
1   withholding of removal, and CAT relief are based on the same

2   factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156–57

3   (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                                FOR THE COURT:
8                                Catherine O’Hagan Wolfe,
9                                Clerk of Court




                                   5